Citation Nr: 1538222	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal form an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  VBMS does not contain any records at this time.  Virtual VA includes VA treatment records that were considered by the RO in the September 2013 statement of the case.  The remaining documents in Virtual VA are irrelevant to the issue on appeal or duplicative of the records in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for bilateral hearing loss was initially filed under the Fully Developed Claim (FDC) program.  In a July 2011 letter, the RO informed the Veteran that his claim was not eligible for processing under the FDC program and would be processed using the standard claim processing procedures.  The FDC form included notice of the evidence needed to substantiate the claim for service connection, what evidence must be submitted by the Veteran, what evidence would be obtained by VA, and information concerning how disability ratings and the effective date would be determined.  See VA Form 21-526EZ.  However, due to the fact that the Veteran's claim was ultimately processed using standard procedures, additional VCAA notice should be provided on remand to ensure that all notification required by VCAA has been provided.

The Veteran has contended that his hearing loss is due to noise exposure in service.  The Veteran was afforded a VA medical examination in August 2011.  The examination revealed left ear hearing loss for VA purposes; however, the Veteran did not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  The VA examiner concluded that the Veteran's hearing loss was less likely as not related to noise exposure in service.  The examiner's opinion was based on the rationale that the Veteran's hearing was normal at pre-induction, periodic, and separation examinations; there were no significant threshold shifts noted at the time of separation; and private and VA medical records did not demonstrate that hearing loss began within a reasonable time frame following service.  Thereafter, a July 2013 VA Medical Center record noted that the Veteran had chronic hearing loss resulting from his deployment in the Air Force. 

The Board finds that the evidence of record provides insufficient information to properly evaluate the claim.  In particular, the VA examiner did not explain the significance of the gap in time between the Veteran's military service and the onset of hearing loss.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It would have been helpful if the VA examiner had addressed medically known or theoretical causes of hearing loss resulting from noise exposure, as distinguished from hearing loss resulting from other causes, in determining the likelihood that the Veteran's hearing loss was a result of noise exposure in service. 

The Board further notes that the July 2013 VA treatment record did not provide a rationale for concluding that the Veteran's hearing loss resulted from his deployment in the Air Force.  Moreover, during the May 2015 hearing, the Veteran testified that his right ear hearing loss had worsened since the August 2011 VA examination.  See Hearing Transcript, at 8.  Therefore, the Board finds that an additional VA examination is necessary to determine the nature and etiology of any hearing loss that may be present.

Finally, the record reflects that there may be outstanding, potentially relevant VA Medical Center records that should be obtained.  Specifically, the Veteran testified at the May 2015 hearing that hearing aids were issued by VA healthcare providers for both his right and left ears.  See Hearing Transcript, at 7.  A September 2013 VA medical record indicated that the Veteran was scheduled for a hearing aid evaluation in October 2013.  However, the medical records are only current through September 2013 and do not include records pertaining to the hearing aid evaluation.  On remand, all outstanding VA medical records, including hearing aid evaluations, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should also send the Veteran a notice letter in connection with his claim for service connection for bilateral hearing loss.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorder on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should obtain all outstanding, relevant VA medical records, to include any records dated since September 2013. 

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include puretone audiometry and CNC testing.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss is related to the Veteran's military service, including noise exposure therein. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

